ORDER
The Disciplinary Review Board having filed a report with the Court on April 28, 1995, recommending that NEIL I. STERN-STEIN of WOODBURY, who was admitted to the bar of this State in 1975, be suspended from the practice of law for a period of three months for violation of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence) and RPC 1.4 (failure to communicate) in four matters, and RPC 8.1(b) (failure to cooperate with the ethics authorities);
And the Disciplinary Review Board further recommending that on reinstatement to practice respondent practice under the supervision of a practicing attorney for a period of one year;
*16And good cause appearing;
It is ORDERED that NEIL I. STERNSTEIN is hereby suspended from the practice of law for a period of three months, effective July 31, 1995, and until further Order of the Court; and it is further
ORDERED that on reinstatement to practice, respondent, practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.